Montgomery, J.
Appellant was convicted of selling intoxicating liquor without a license, and has assigned errors upon the overruling of his motions, (1) to quash the affidavit, (2) for a new trial, and (3) in arrest of judgment.

1.

The affidavit charged that at and in the county of Putnam on the 15th day of August, 1908, John Skelton did then and there unlawfully sell to Ed ITillis six gal-Ions of beer for the sum of $2.50, said Skelton then and there not having a license to sell spirituous, vinous or malt liquors according to the laws of the State of Indiana.
The statute upon which the affidavit was founded reads as follows: “That any person not being licensed under the laws of the State of Indiana who shall sell or barter, directly or indirectly, any spirituous, vinous, or malt liquors except as herein provided, or who shall sell or barter, directly or indirectly any spirituous, vinous or malt liquors to be drunk, or suffered to be drunk in his house, outhouse, yard, garden or appurtenances thereto belonging, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not less than fifty dollars ($50) nor more than one hundred dollars ($100) for the first offense, and not less than one hundred dollars ($100) nor more than five *464hundred dollars ($500), to which the court or jury trying the ease shall add imprisonment in the county jail of not less than thirty days nor more than six months for the second or any subsequent offense. And any person who shall keep, i-un or operate a place where intoxicating liquors are sold, bartered or given away in violation of the laws of the State, or any person who shall be found in possession of such liquors for such purpose shall be deemed guilty of a misdemeanor and upon conviction shall be fined in any sum not less than fifty dollars ($50) nor more than five hundred dollars ($500), to which the court or jury trying the case shall add imprisonment in the county jail of not less than thirty days nor more than six months: Provided, that none of the provisions of this act shall apply to any person, firm or corporation engaged as -a wholesale dealer who does not sell in less quantities than five gallons at a time and provided that none of the provisions of this section shall apply to any druggist or pharmacist who is licensed as such by the state board of pharmacy: Provided, further, that a wholesale dealer as used in this act, shall be construed to mean a person, firm or corporation whose sole business in connection with the liquor traffic is to sell at wholesale to retail dealers licensed by the laws of the State, or to wholesale liquor dealers or to druggists or pharmacists who are licensed as such by the state board of pharmacy.” §8351 Burns 1908, Acts 1907, p. 689, §1.

2.

It is insisted that the words of the affidavit not licensed “according to” the laws of the State are not the equivalent of the language of the statute not licensed “under” the laws of the State. The facts constituting an offense must be averred in a criminal pleading with reasonable certainty; that is, with such certainty as to inform the accused of the nature of the offense preferred against him, and to enable the court and jury to understand distinctly what they are to try, and to make the record show for what crime the defendant was put in jeopardy. Terre *465Haute Brewing Co. v. State (1907), 169 Ind. 242, and eases cited.

3.

“Words used in the statute to define a public offense need not be strictly pursued, but other words conveying the same meaning may be used.” §2045 Burns 1908, Acts 1905, p. 584, §174.

1.

The phrases “according to” the laws, and “under” the laws, may not be in every sense synonymous, but their meaning, as used in this connection, is so far identical as fully to meet the requirements of good criminal pleading. Appellant was manifestly charged with having made a particular sale of liquor without license so to do, and the language employed was sufficiently certain to advise him fully of the charge preferred, and to enable him to prepare his defense. It follows that no error was committed in overruling appellant’s motions to quash, and in arrest of judgment.

4.

It appears from the evidence that appellant made the sale of beer, as charged, within the city of G-reencastle; that the purchaser, Hillis, at the time was not a licensed retail dealer or wholesale dealer in liquors, or a licensed druggist or pharmacist; that appellant was in the employ of-the Terre Haute Brewing Company, and made the sale for that company, which then held a city license authorizing it to maintain and conduct a brewery depot or agency within that city.
The precise question presented for decision is the right of a manufacturer or wholesaler to sell intoxicating liquors in quantities of five gallons or over to consumers. The act of 1907, supra, makes unlawful any sale or barter of spirituous, vinous or malt liquor, without license from the State, except as therein provided. Druggists and pharmacists, licensed as such by the state board of pharmacy, are excepted from the provisions of the section, and by section two are authorized to sell spirituous and vinous liquors under *466certain prescribed conditions and to be used only for medicinal, scientific and educational purposes. Wholesale dealers making no sales of less than five gallons at a time are also excepted, and the term wholesale dealer, as used in the act, is defined to mean ‘ ‘ a person, firm or corporation whose sole business in connection with the liquor traffic is to sell at wholesale to retail dealers licensed by the laws of the State, or to wholesale liquor dealers or to druggists or pharmacists who are licensed as such by the state board of pharmacy. The State was required to prove only that appellant made the sale alleged, and it was then incumbent upon him to show, in defense, that it fell within some proviso of the act excepting him from liability. It is clear from this act that a wholesaler cannot make a valid sale of liquor in any quantity to a consumer. The right to sell malt liquors to consumers is lodged wholly with licensed retail liquor dealers.

5.


6.

Conceding that the brewery depot or agency license introduced in evidence was valid for the purposes for which it was issued, it could in no sense be construed to justify a sale of liquor made in violation of the statute law of the State. The statute quoted forbids the sale shown to have been made, and no city has power to enact ordinances inconsistent with or repugnant to the laws of the State. If, therefore, the brewery depot license granted by the city of G-reencastle, or the ordinance in pursuance of which the same was issued, purported to authorize such a sale of liquor as here shown, it would of necessity be held ineffectual and void. 21 Am. and Eng. Ency. Law (2d ed.), 980..
The judgment of conviction was accordingly in harmony with the law and the evidence, and appellant’s motion for a new trial was rightfully denied.
The judgment is affirmed.